Exhibit 10.3

 

OPERATION AND MANAGEMENT SERVICES AGREEMENT

 

OPERATION AND MANAGEMENT SERVICES AGREEMENT (“Agreement”) dated as of July 2,
2012, by and between EQT Gathering, LLC, a Delaware limited liability company
(the “Operator”), and Equitrans, L.P., a Delaware limited partnership (the
“Company”).  The Company and the Operator may be referred to herein individually
as “Party” or collectively as “Parties.”

 

RECITALS

 

WHEREAS, the Company owns or leases the Facilities defined and described below
consisting of a natural gas pipeline, compressors, storage and other related
facilities;

 

WHEREAS, the Operator owns, operates and maintains natural gas pipelines and
compression facilities;

 

WHEREAS, in connection with the initial public offering of EQT Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), the ownership
interests in the Company shall be contributed to the Partnership;

 

WHEREAS, as of the effective date of such equity contribution to the Partnership
(the “Effective Date”), the Partnership and EQT Midstream Services, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), will enter into an Omnibus Agreement with an affiliate
of the Operator (the “Omnibus Agreement”), which agreement will provide, among
other things, for the provision of certain corporate, general and administrative
services to the Partnership and the Company;

 

WHEREAS, the Company desires that the Operator perform the Services as defined
and described below with respect to the Facilities; and

 

WHEREAS, the Company and the Operator desire to set forth their respective
rights and responsibilities with respect to the operation, maintenance and
management of the Facilities, the provision of the Services, and other matters
addressed herein;

 

NOW THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

 

ARTICLE 1
DESCRIPTION OF FACILITIES

 

1.1                                 Facilities Description.  “Facilities” means
all facilities, pipelines, machinery, measurement equipment and other equipment,
accessions and improvements in respect of the foregoing, owned or leased by the
Company.  In addition, if the Company acquires or constructs assets after the
Effective Date, the assets directly connected to and constructed to support the
operation of the Facilities shall automatically become a part of the Facilities
and shall be managed and operated by the Operator under this Agreement. With
respect to all other assets acquired or constructed by the Company after the
Effective Date, the Parties shall enter into good

 

--------------------------------------------------------------------------------


 

faith negotiations to determine whether the assets shall be managed and operated
by the Operator under this Agreement.

 

ARTICLE 2
PERFORMANCE OF SERVICES

 

2.1                                 Operator Duties and Authority.  The Operator
shall manage, subject to the terms of this Agreement and to the Company’s
general directions, the operation, maintenance, repair, design, alteration and
replacement of the Facilities and of the business processes associated with the
Facilities as more particularly described below.

 

2.2                                 Services Provided by Operator.  The Operator
shall provide, or cause to be provided (through contractors, subcontractors or
affiliates), the following services relative to the Facilities (the “Services”).

 

(a)                                  The Operator shall conduct, or cause to be
conducted, all operations with respect to the Facilities, and shall procure and
furnish, or cause to be procured or furnished, all materials, equipment,
services, supplies, and labor necessary for the operation and maintenance of the
Facilities, engineering support for these activities, and related warehousing
and security, including the following:

 

(1)                                  Maintain and operate flow and pressure
control, monitoring, and over-pressure protection;

 

(2)                                  Maintain, repair, recondition, overhaul,
and replace equipment, as needed, to keep the Facilities in good working order;

 

(3)                                  Operate the Facilities in a manner
consistent with the standard of conduct set forth in Section 2.6; and

 

(4)                                  Conduct all other routine day-to-day
operations of the Facilities.

 

(b)                                 The Operator shall provide, manage and
conduct, or cause to be provided, managed and conducted, the business operations
associated with the Facilities, including without limitation, the following:

 

(1)                                  Transportation and logistics, including
commercial operations;

 

(2)                                  Commercial transportation marketing;

 

(3)                                  Contract administration;

 

(4)                                  Gas control;

 

(5)                                  Gas measurement;

 

(6)                                  GIS mapping;

 

(7)                                  Database mapping, reporting and
maintenance;

 

2

--------------------------------------------------------------------------------


 

(8)                                  Rights of way;

 

(9)                                  Materials management;

 

(10)                            Engineering support (including facility design
and optimization); and

 

(11)                            Such other general services related to the
Facilities as the Parties may mutually agree from time to time.

 

(c)                                  The Operator shall coordinate and direct,
or cause to be coordinated and directed, the activities of persons (including
contractors, subcontractors, consultants, professionals, service and other
organizations) required by the Operator to perform its duties and
responsibilities hereunder. Such persons may include the employees of the
Operator, the Company or their respective affiliates, or the employees of one or
more third persons.

 

2.3                                 Records.  The Operator will maintain
operations, maintenance, and inspection records, accounting records (kept in
accordance with generally accepted accounting principles) and source
documentation substantiating the Services provided under this Agreement, in
compliance with the Subject Laws (as defined in Section 2.6(b) below) and the
Operator’s policies and procedures. The Operator shall develop and maintain such
records as are required by laws, regulations, codes, permits, or governmental
agencies.

 

2.4                                 Outside Agency Requests and Other Notices. 
Should either Party receive notice of a U.S. Department of Transportation
(“DOT”) or any other governmental agency inspection or request for written
comments concerning the Facilities, the Party receiving the notice will notify
the other Party and permit the other Party’s representative to be present at all
scheduled inspections and to review all correspondence to or from DOT or other
governmental agency and to coordinate any necessary response.  Each Party shall
as soon as reasonably possible notify the other Party of the occurrence of any
incident, accident, action, loss, or existence of any unsafe or other condition
which involves or could involve personal injury or property damage or loss
relating to the Facilities or Services.  If notice is first given orally under
this Section, the notifying Party shall provide written notice to the other
Party as soon as reasonably possible.

 

2.5                                 Environmental Compliance.  All operations
conducted hereunder shall be in compliance with all environmental laws,
rules and regulations of the United States of America and the states where the
Facilities are situated.

 

2.6                                 Standard of Conduct of the Operator.

 

(a)                                  General Standard. The Operator shall
(1) perform the Services and carry out its responsibilities hereunder, and shall
require all contractors, subcontractors and materialmen furnishing labor,
material or services for the operation of the Facilities to carry out their
responsibilities in accordance with workmanlike practices common in the natural
gas pipeline industry, and (2) exercise the same level of care the Operator
exercises in the management of its own business and affairs.

 

(b)                                 Compliance with Procedures and Laws.  The
Operator shall perform the Services under this Agreement in compliance with all
laws, permits, rules, codes, ordinances,

 

3

--------------------------------------------------------------------------------


 

requirements and regulations of all federal, state or local agencies, court
and/or other governmental bodies, including without limitation the Natural Gas
Act, the Pipeline Safety Act of 1968, both as amended, and the regulations and
orders of the Federal Energy Regulatory Commission (“FERC”) and the DOT, which
are applicable to (1) the Operator’s business (2) any of the Facilities, and/or
(3) the performance of Services or any other obligation of the Operator
hereunder (collectively, the “Subject Laws”). The Operator shall also perform
its Services for the Company in a manner consistent with the Company’s gas
transportation services agreements and the Company’s FERC Gas Tariff.

 

ARTICLE 3
RELATIONSHIP OF PARTIES

 

3.1                                 Independent Contractor.  The Operator is an
independent contractor and shall perform the Services hereunder as an
independent contractor. Nothing hereunder shall be construed as creating any
other relationship between the Company and the Operator, including but not
limited to a partnership, agency or fiduciary relationship, joint venture,
limited liability company, association, or any other enterprise. Neither Party
nor any of its employees shall be deemed to be an employee of the other Party.
The Company’s interest is only in the performance of the Services by the
Operator in accordance with this Agreement.

 

3.2                                Company’s Right to Observe.  The Company
shall at all times have the right to observe and consult with the Operator in
connection with the Operator’s performance of its obligations under this
Agreement. Further, the Operator and the Company shall have the right to witness
all audits or environmental assessments of the other to be performed on or in
connection with the Facilities.  The Company shall comply with all reasonable
requirements of the Operator prior to such observation or witnessing, including
but not limited to safety requirements.

 

ARTICLE 4
REIMBURSEMENT AND BILLING PROCEDURES

 

4.1                                 Reimbursement.  The Company shall reimburse
the Operator for the Services it provides pursuant to this Agreement in
accordance with the reimbursement for services provisions of the Omnibus
Agreement.

 

4.2                                 Billing Procedures.  The Operator shall
invoice the Company for the Services in accordance with the billing procedures
provisions of the Omnibus Agreement.

 

ARTICLE 5
TERMINATION

 

5.1                                 Termination.  This Agreement will terminate
automatically upon the termination of the Omnibus Agreement.  Upon termination
of this Agreement, all rights and obligations of the Parties under this
Agreement shall terminate, provided, however, that such termination shall not
affect or excuse the performance of any party under the provisions of Article 6
which provisions shall survive the termination of this Agreement indefinitely.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 6
INDEMNITY

 

6.1                                 Indemnification Scope.  IT IS IN THE BEST
INTERESTS OF THE PARTIES THAT CERTAIN RISKS RELATING TO THE MATTERS GOVERNED BY
THIS AGREEMENT SHOULD BE IDENTIFIED AND ALLOCATED AS BETWEEN THEM. IT IS
THEREFORE THE INTENT AND PURPOSE OF THIS AGREEMENT TO PROVIDE FOR THE
INDEMNITIES SET FORTH HEREIN TO THE MAXIMUM EXTENT ALLOWED BY LAW. ALL
PROVISIONS OF THIS ARTICLE SHALL BE DEEMED CONSPICUOUS WHETHER OR NOT
CAPITALIZED OR OTHERWISE EMPHASIZED.

 

6.2                                 Indemnified Persons.  Wherever “Company” or
“Operator” appears as an Indemnitee in this Article, the term shall include that
entity, its parents, subsidiaries, affiliates, partners, members, contractors
and subcontractors at any tier, and the respective agents, officers, directors,
employees, and representatives of the foregoing entities involved in actions or
duties to act on behalf of the indemnified party.  These groups will be the
“Company Indemnitees” or the “Operator Indemnitees” as applicable, provided
however, that the Company Indemnitees shall not include the Operator and the
Operator Indemnitees shall not include the Company, the General Partner or the
Partnership. “Third parties” shall not include any Company Indemnitees or
Operator Indemnitees.

 

6.3                                 Indemnifications.

 

(a)                                  THE COMPANY SHALL RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS THE OPERATOR INDEMNITEES FROM AND AGAINST
ANY AND ALL CLAIMS, CAUSES OF ACTION, DEMANDS, LIABILITIES, LOSSES, DAMAGES,
FINES, PENALTIES, JUDGMENTS, EXPENSES AND COSTS, INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS OF INVESTIGATION AND DEFENSE (EACH, A “LIABILITY”) (INCLUDING,
WITHOUT LIMITATION, ANY LIABILITY FOR (1) DAMAGE, LOSS OR DESTRUCTION OF THE
FACILITIES, (2) BODILY INJURY, ILLNESS OR DEATH OF ANY PERSON, AND (3) LOSS OF
OR DAMAGE TO EQUIPMENT OR PROPERTY OF ANY PERSON) ARISING FROM OR RELATING TO
THE COMPANY’S OR OPERATOR’S PERFORMANCE OF THIS AGREEMENT, EXCEPT TO THE EXTENT
SUCH LIABILITY IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
OPERATOR INDEMNITEES.

 

(b)                                 THE OPERATOR SHALL RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS THE COMPANY INDEMNITEES FROM AND AGAINST
ANY AND ALL CLAIMS, CAUSES OF ACTION, DEMANDS, LIABILITIES, LOSSES, DAMAGES,
FINES, PENALTIES, JUDGMENTS, EXPENSES AND COSTS, INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS OF INVESTIGATION AND DEFENSE (EACH, A “LIABILITY”) (INCLUDING,
WITHOUT LIMITATION, ANY LIABILITY FOR (1) DAMAGE, LOSS OR DESTRUCTION OF THE
FACILITIES, (2) BODILY INJURY, ILLNESS OR DEATH OF ANY PERSON AND (3) LOSS OF OR
DAMAGE TO EQUIPMENT OR PROPERTY OF ANY PERSON) ARISING FROM OR RELATING TO
OPERATOR’S PERFORMANCE UNDER THIS AGREEMENT TO THE EXTENT SUCH

 

5

--------------------------------------------------------------------------------


 

LIABILITY IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
OPERATOR INDEMNITEES.

 

6.4                                 Damages Limitations.  Any and all damages
recovered by either Party pursuant to this Article 6 or pursuant to any other
provision of or actions or omissions under this Agreement shall be limited to
actual damages. CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION BUSINESS
INTERRUPTIONS AND LOST PROFITS) AND EXEMPLARY AND PUNITIVE DAMAGES SHALL NOT BE
RECOVERABLE UNDER ANY CIRCUMSTANCES EXCEPT TO THE EXTENT THOSE DAMAGES ARE
INCLUDED IN THIRD PARTY CLAIMS FOR WHICH A PARTY HAS AGREED HEREIN TO INDEMNIFY
THE OTHER PARTY. EACH PARTY ACKNOWLEDGES IT IS AWARE THAT IT HAS POTENTIALLY
VARIABLE LEGAL RIGHTS UNDER COMMON LAW AND BY STATUTE TO RECOVER CONSEQUENTIAL,
EXEMPLARY, AND PUNITIVE DAMAGES UNDER CERTAIN CIRCUMSTANCES, AND EACH PARTY
NEVERTHELESS WAIVES, RELEASES, RELINQUISHES, AND SURRENDERS RIGHTS TO
CONSEQUENTIAL PUNITIVE AND EXEMPLARY DAMAGES TO THE FULLEST EXTENT PERMITTED BY
LAW WITH FULL KNOWLEDGE AND AWARENESS OF THE CONSEQUENCES OF THE WAIVER
REGARDLESS OF THE NEGLIGENCE OR FAULT OF EITHER PARTY.

 

6.5                                 Defense of Claims.  The indemnifying Party
shall defend, at its sole expense, any claim, demand, loss, liability, damage,
or other cause of action within the scope of the indemnifying Party’s
indemnification obligations under this Agreement, provided that the indemnified
Party notifies the indemnifying Party promptly in writing of any claim, loss,
liability, damage, or cause of action against the indemnified Party and gives
the indemnifying Party authority, information, and assistance at the reasonable
expense of the indemnified Party in defense of the matter. The indemnified Party
may be represented by its own counsel (at the indemnified Party’s sole expense)
and may participate in any proceeding relating to a claim, loss, liability,
damage, or cause of action in which the indemnified Party or both Parties are
defendants, provided however, the indemnifying Party shall, at all times,
control the defense and any appeal or settlement of any matter for which it has
indemnification obligations under this Agreement so long as any such settlement
includes an unconditional release of the indemnified Party from all liability
arising out of such claim, demand, loss, liability, damage, or other cause of
action and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of the indemnified Party. 
Should the Parties both be named as defendants in any third-party claim or cause
of action arising out of or relating to the Facilities or Services, the Parties
will cooperate with each other in the joint defense of their common interests to
the extent permitted by law, and will enter into an agreement for joint defense
of the action if the Parties mutually agree that the execution of the same would
be beneficial.

 

ARTICLE 7
NOTICES

 

Either Party may give notices to the other Party by first class mail postage
prepaid, by overnight delivery service, or by facsimile with receipt confirmed
at the following addresses or other addresses furnished by a Party by written
notice. Any telephone numbers below are solely for information and are not for
Agreement notices.

 

6

--------------------------------------------------------------------------------


 

If to the Company to:

 

Equitrans, L.P.

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222-3111

Attn: Andy Murphy

Fax: (412) 395-3358

 

with a copy to:

EQT Midstream Partners, LP

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222-3111

Attn: General Counsel

Fax: (412) 553-5970

 

If to the Operator to:

 

EQT Gathering, LLC

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222-3111

Attn:  David Bradley

Fax: (412) 553-7781

 

with a copy to:

EQT Corporation

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222-3111

Attn: General Counsel

Fax: (412) 553-5970

 

ARTICLE 8
GENERAL

 

8.1                                 Succession and Assignment.  This Agreement
shall be binding upon and inure to the benefit of the Parties named herein.
Neither Party may assign or otherwise transfer either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval of the other Party, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

8.2                                 Governing Law.  THIS AGREEMENT AND THE
RIGHTS AND DUTIES OF THE PARTIES ARISING OUT OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPALS.  Jurisdiction and
venue shall be in the Court of Common Pleas of

 

7

--------------------------------------------------------------------------------


 

Allegheny County, Pennsylvania, or the United States District Court for the
Western District of Pennsylvania.

 

8.3                                 Non-waiver of Future Default.  No waiver of
any Party of any one or more defaults by the other in performance of any of the
provisions of this Agreement shall operate or be construed as a waiver of any
other existing or future default or defaults, whether of a like or different
character.

 

8.4                                 Audit and Maintenance of Records;
Reporting.  Notwithstanding the payment by the Company of any charges, the
Company shall have the right to review and contest the charges. For a period of
two years from the end of any calendar year, the Company shall have the right,
upon reasonable notice and at reasonable times, to inspect and audit all the
records, books, reports, data and processes related to the Services performed by
the Operator to ensure the Operator’s compliance with the terms of this
Agreement.  If the information is confidential, the parties shall execute a
mutually acceptable confidentiality agreement prior to such inspection or audit.

 

8.5                                 Entire Agreement; Amendments and Schedules. 
This Agreement, together with the Omnibus Agreement, constitutes the entire
agreement concerning the subject matter between the Parties and shall be amended
or waived only by an instrument in writing executed by both Parties. Any
schedule, annex, or exhibit referenced in the text of this Agreement and
attached hereto is by this reference made a part hereof for all purposes.

 

8.6                                 Force Majeure.

 

(a)                                  If either Party is rendered unable, wholly
or in part, by force majeure to carry out its obligations under this Agreement,
other than to make payments due, the obligations of that Party, so far as they
are affected by force majeure, will be suspended during the continuance of any
inability so caused, but for no longer period. The Party whose performance is
affected by force majeure will provide notice to the other Party, which notice
may initially be oral, followed by a written notification, and will use
commercially reasonable efforts to resolve the event of force majeure to the
extent reasonably possible.

 

(b)                                 “Force majeure” means acts of God, strikes,
lockouts or other industrial disturbances, acts of the public enemy, wars,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
storms, floods, washouts, arrests and restraints of governments and people,
civil disturbances, terrorist acts, fires, coal mining, oil and gas operations,
timbering operations, explosions, breakage or accidents to machinery or lines of
pipe; freezing of wells on lines of pipe; partial or entire failure of wells or
sources of supply of gas; inability to obtain, or unavoidable delays in
obtaining, at reasonable cost (unless prepaid by the Company) servitudes, right
of way grants, permits, governmental approvals or licenses, materials, equipment
or supplies for constructing or maintaining facilities; and similar events or
circumstances, not within the reasonable control of the Party claiming
suspension and which by the exercise of reasonable diligence the Party is unable
to prevent or overcome.

 

8

--------------------------------------------------------------------------------


 

(c)                                  The settlement of strikes or lockouts will
be entirely within the discretion of the Party having the difficulty, and
settlement of strikes, lockouts, or other labor disturbances when that course is
considered inadvisable is not required.

 

8.7                                 Counterpart Execution.  This Agreement may
be executed in any number of counterparts, all of which together shall
constitute one agreement binding on the Parties hereto.

 

8.8                                 Third Parties.  This Agreement is not
intended to confer upon any person not a Party any rights or remedies hereunder,
and no person other than the Parties is entitled to rely on or enforce any
representation, warranty or covenant contained herein.

 

9

--------------------------------------------------------------------------------


 

The Parties have caused this Agreement to be signed by their duly authorized
representatives effective as of the date first written above.

 

 

Operator:

 

 

 

EQT GATHERING, LLC

 

 

 

 

 

By:

/s/ Martin A. Fritz

 

 

 

 

Name:

Martin A. Fritz

 

 

 

 

Title:

President

 

 

 

 

 

Company:

 

 

 

EQUITRANS, L.P.

 

 

 

By: Equitrans Services, LLC,

 

its general partner

 

 

 

 

By: Equitrans Investments, LLC,

 

its sole member

 

 

 

 

By: EQT Midstream Partners, LP,

 

its sole member

 

 

 

 

By: EQT Midstream Services, LLC

 

its general Partner

 

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

 

 

 

 

Name:

Philip P. Conti

 

 

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page – Operation and Management Services Agreement

 

--------------------------------------------------------------------------------